Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 1 of 12 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

  JOSE FLORES,                        )
                                      )
         Plaintiff,                   )
                                      )
  v.                                  )                   Civil Case No.:
                                      )
  CFI RESORTS MANAGEMENT, INC.,       )
  d/b/a WESTGATE RESORTS              )
  FOUNDATION, INC.,                   )
                                      )
         Defendant.                   )
  ____________________________________/

           PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

         Comes Now Plaintiff, JOSE FLORES (“Plaintiff” or “Flores”), and files his

  Complaint against Defendant, CFI RESORTS MANAGEMENT, INC., d/b/a WESTGATE

  RESORTS FOUNDATION, INC. (“Defendant” or “CFI”), and in support states the

  following:

                                 NATURE OF THE CLAIMS


         1.      This is an action for monetary damages, pursuant to Title VII of the Civil

  Rights Act of 1964 as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and the Florida

  Civil Rights Act of 1992, Fla. Stat. §§ 760.10, et seq. (“FCRA”) to redress Defendant’s

  unlawful employment practices against Plaintiff, including discrimination, sexual

  harassment, and retaliation against Plaintiff because of his sex and retaliation for Plaintiff’s

  complaints of sexual harassment leading to his unlawful termination.




                                                 1
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 2 of 12 PageID 2




                                    JURISDICTION AND VENUE

          2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§

  1331 and 1343, as this action involves federal questions regarding deprivation of Plaintiff’s

  civil rights under Title VII.

          3.      This Court has supplemental jurisdiction over Plaintiff’s related claims

  arising under state law and the FCRA pursuant to 28 U.S.C. § 1367(a).

          4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a

  substantial part of the events or omissions giving rise to this action occurred in this district.

                                         THE PARTIES

          5.      Plaintiff, Flores is a citizen of the United States, and is and was at all times

  material, a resident of the State of Florida, residing in Orange County, Florida.

          6.      Defendant, CFI is a Florida for profit corporation with its principal place of

  business in Orlando, Florida.

          7.      Plaintiff worked for Defendant at 5601 Windhover Drive, Florida 32819.

          8.      Defendant is an employer as defined by the all laws under which this action

  is brought and employs the requisite number of employees.

                             PROCEDURAL REQUIREMENTS

          9.      Plaintiff has complied with all statutory prerequisites to filing this action.

          10.     On August 26, 2019, Plaintiff timely dual-filed a claim with the Equal

  Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human

  Relations (“FCHR”), against Defendant, satisfying the requirements of 42 U.S.C. § 2000e-

  5(b) and (e) based on sex, sexual harassment, and retaliation.



                                                 2
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 3 of 12 PageID 3




         11.     Plaintiff’s EEOC charge was filed within three hundred (300) days after the

  alleged unlawful employment practices occurred.

         12.     On September 20, 2019, Plaintiff filed an Amended Charge with the EEOC.

         13.     On February 24, 2020, the EEOC issued to Plaintiff a Dismissal and Notice

  of Rights.

         14.     This complaint was filed within ninety (90) days of Plaintiff’s receipt of the

  EEOC’s Dismissal and Notice of Rights.

                                    FACTUAL ALLEGATIONS

         15.     Plaintiff is a male.

         16.     Due to Plaintiff’s sex he was subjected to disparate and discriminatory

  conduct.

         17.     Plaintiff was subjected to severe and pervasive sexual harassment at the

  hands of his female boss, Jackie Siegel.

         18.     Plaintiff worked for Defendant in a full-time capacity as a Personal Chef in

  the private residence of Mr. and Mrs. Siegel, Defendant’s Owners. Plaintiff’s job duties

  included but were not limited to cooking meals for Mr. and Mrs. Siegel and their seven

  children who ranged in age from approximately eight (8) to seventeen (17) years old,

  catering birthday parties, holiday parties, or any other party Defendant hosted.

         19.     Mrs. Siegel began harassing Plaintiff immediately upon his hire. Mrs.

  Siegel exclaimed that she was happy she finally had a Latin chef and she was “glad you’re

  [Plaintiff] a Latin chef, you [Plaintiff] must be good in bed.”




                                                3
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 4 of 12 PageID 4




          20.     Mrs. Siegel further stated to Plaintiff “I’m your boss,” and that Plaintiff’s

  job was to “make her happy or else” further referring to sex and sexual acts. Mrs. Siegel

  threatened Plaintiff that failure to “make her happy” would result in his termination.

          21.     Mrs. Siegel continued to verbally harass Plaintiff, by stating “You’re here

  to please me. There are consequences for you not pleasing me,” referring to sex and sexual

  acts.

          22.     The sexual harassment continued with Mrs. Siegel asking Plaintiff to “take

  me to bed” or “tuck me into bed.” Mrs. Siegel was referring to Plaintiff taking her to the

  designated “sex room” she maintained in the private residence.

          23.     Mrs. Siegel escalated her harassment from verbal comments to physical

  touching.

          24.     Mrs. Siegel rubbed herself against Plaintiff while she flashed her breasts.

  On another occasion, Mrs. Siegel flashed her breast again on Halloween in front of

  Defendant’s Banquet Manager, Stephanie Hartman, when Mrs. Siegel was dressed as a

  “sexy nurse” and said she knew what could make Plaintiff feel better and proceeded to

  flash her breasts again at Plaintiff.

          25.     Mrs. Siegel intentionally walked around the kitchen when Plaintiff was

  working wearing nothing but see-through negligee and nightgowns, further sexually

  harassing Plaintiff.

          26.     Mrs. Siegel lifted her negligee to expose her buttocks to Plaintiff in the

  presence of her young daughter who witnessed such inappropriate behavior, in which her




                                                4
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 5 of 12 PageID 5




  daughter exclaimed “Mom! Don’t you see the Chef is here!” to which Mrs. Siegel

  responded, “It’s nothing he hasn’t seen before.”

          27.    Plaintiff repeatedly asked Mrs. Siegel to stop, but she didn’t. Instead, the

  sexual harassment continued and on at least one occasion while Plaintiff was working in

  the kitchen, Mrs. Siegel approached him and asked Plaintiff how her breasts looked and

  further stated “you can touch them” and “if you want, you can take me to the room.” In no

  uncertain terms Mrs. Siegel was soliciting Plaintiff to take her to the bedroom to engage in

  sexual acts. Plaintiff refused every advance.

          28.    During Plaintiff’s employment he was also groped several times in the

  genitals.

          29.    Each time Mrs. Siegel groped Plaintiff’s genitals she would also make

  inappropriate comments sexual in nature.

          30.    Mrs. Siegel continued to intensify her sexually harassing behavior and on

  more than one occasion Mrs. Siegel masturbated in front of Plaintiff.

          31.    Plaintiff had enough and decided to report the sexual harassment to Tom

  Gentile, Executive Chef. Mr. Gentile’s first and very telling response was “you too?” Mr.

  Gentile continued to comment “is this a joke?” and “did you fuck her?” and took no

  remedial action.

          32.    Mr. Gentile contacted David Clark, Food and Beverage Director, to discuss

  the sexual harassment inflicted on Plaintiff. Mr. Clark took no remedial action and simply

  stated “You should have given her what she wanted.” By this point, it was clear to Plaintiff

  that Defendant condoned the sexual harassment and had no plans to remedy the situation.



                                               5
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 6 of 12 PageID 6




         33.     Mr. Clark contacted Mike Lodge in Defendant’s Corporate Office. Mr.

  Lodge refused to contact Plaintiff or investigate his claims appropriately.

         34.     Plaintiff continued to demand that Mrs. Siegel stop sexually harassing him,

  in which she refused to do so.

         35.     The harassment grew so severe that Plaintiff was left with no choice but to

  file a formal complaint with Defendant’s Human Resources Department.

         36.     In retaliation, Mrs. Siegel made false allegation regarding Plaintiff’s work

  performance as well as altering Plaintiff’s work hours.

         37.     The work environment became so hostile that Plaintiff requested a transfer

  away from the private residence. Defendant denied his request.

         38.     Plaintiff continued to report the sexual harassment and hostile work

  environment to Defendant, but to no avail. Defendant allowed the sexual harassment

  toward Plaintiff to continue.

         39.     In retaliation for his complaints, each time Mrs. Siegel would see Plaintiff,

  she would glare at him and further create a hostile work environment. Mrs. Siegel’s

  behavior became so overtly hostile it was noticed by Plaintiff’s co-workers.

         40.     Plaintiff was isolated and treated in a disparate manner as compared to

  similarly situated female co-workers.

         41.     As time passed, Plaintiff became more and more fearful of making

  additional reports to management as no remedial action was taken when he reported it

  before. Plaintiff further feared Mrs. Siegel would make good on her threat to terminate

  Plaintiff if he continued to escalate his concerns.



                                                6
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 7 of 12 PageID 7




          42.    Plaintiff retained the undersigned to assist him with the untenable work

  situation.

          43.    Plaintiff filed his Original EEOC Charge of Discrimination on August 26,

  2019.

          44.    Due to Plaintiff’s sex, opposition to the severe and pervasive sexual

  harassment, and his engagement in protected activity, Defendant terminated Plaintiff’s

  employment on September 10, 2019 citing purely pretextual reasons.

          45.    Plaintiff is not the only male employee Mrs. Siegel has subjected to severe

  and pervasive sexual harassment. It is believed she treated Chef Vinnie in the same

  manner.

          46.    Plaintiff has been damaged by Defendant’s illegal conduct.

          47.    Plaintiff has had to retain the services of undersigned counsel and has

  agreed to pay said counsel reasonable attorneys’ fees.

                Count I: Sex Based Discrimination in Violation of Title VII

          48.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

  stated in Paragraphs 1-47 above.

          49.    At all times relevant to this action, Plaintiff was in a protected category

  under Title VII because of Plaintiff’s sex, male.

          50.    Defendant engaged in intentional sex discrimination in the terms and

  conditions of Plaintiff’s employment including but not limited to Plaintiff’s termination.

          51.    Defendant’s conduct violates Title VII.

          52.    The Plaintiff has satisfied all statutory prerequisites for filing this action.



                                                7
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 8 of 12 PageID 8




          53.      Defendant’s discriminatory conduct, in violation of Title VII, has caused

  Plaintiff to suffer a loss of pay, benefits, and prestige.

          54.      Defendant’s actions have caused Plaintiff to suffer mental and emotional

  distress, entitling him to compensatory damages.

          55.      Defendant has engaged in discriminatory practices with malice and reckless

  indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive

  damages.

                        Count II: Sexual Harassment in Violation of Title VII

          56.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

  stated in Paragraphs 1-47 above.

          57.      Defendant subject Plaintiff to severe and pervasive sexual harassment.

          58.      Despite Plaintiff’s reporting the harassment, Defendant took no action to

  remedy the situation or prevent future harassment.

          59.      Defendant’s conduct created and perpetuated a hostile work environment

  for Plaintiff.

          60.      Defendant’s conduct violates Title VII.

          61.      The Plaintiff has satisfied all statutory prerequisites for filing this action.

          62.      Defendant’s violation of Title VII has caused the Plaintiff to suffer a loss of

  pay, benefits, and prestige for which Plaintiff is entitled to damages.

          63.      Defendant’s actions have caused Plaintiff to suffer mental and emotional

  distress, entitling Plaintiff to compensatory damages.




                                                  8
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 9 of 12 PageID 9




         64.     Defendant has engaged in discriminatory practices with malice and reckless

  indifference to the Plaintiff’s federally protected rights, thereby entitling Plaintiff to

  punitive damages.

                       Count III: Retaliation in Violation of Title VII

         65.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

  stated in Paragraphs 1-47 above.

         66.     Plaintiff engaged in protected activity under Title VII while employed by

  Defendant.

         67.     Defendant engaged in intentional retaliation against Plaintiff for her

  participation in protected activity, specifically Plaintiff’s repeated reports regarding the

  discrimination and hostile work environment Plaintiff was experiencing.

         68.     Defendant’s conduct violated Title VII.

         69.     Defendant’s discriminatory conduct, in violation of Title VII, has caused

  Plaintiff to suffer a loss of pay, benefits, and prestige for which Plaintiff is entitled to

  damages.

         70.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

  distress, entitling Plaintiff to compensatory damages.

         71.     Defendant has engaged in discriminatory practices with malice and reckless

  indifference to Plaintiff’s federally protected rights, thereby entitling Plaintiff to punitive

  damages.




                                                9
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 10 of 12 PageID 10




                Count IV: Sex Based Discrimination in Violation of the FCRA

          72.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

   stated in Paragraphs 1-47 above.

          73.     At all times relevant to this action, Plaintiff was in a protected category

   under the FCRA because of her his, male.

          74.     Defendant is prohibited under the FCRA from discriminating against

   Plaintiff because of his sex with regard to discharge, employee compensation, and other

   terms, conditions, and privileges of employment.

          75.     Defendant violated the FCRA by discharging and discriminating against

   Plaintiff based on his sex.

          76.     Defendant intentionally discriminated against Plaintiff on the basis of his

   sex.

          77.     As a direct and proximate result of Defendant’s unlawful and discriminatory

   conduct in violation of the FCRA, Plaintiff has suffered and continues to suffer, lost wages,

   lost benefits, as well as severe mental anguish and emotional distress for which he is

   entitled to an award of monetary damages and other relief.

          78.     Defendant’s unlawful conduct in violation of the FCRA was outrageous and

   malicious, was intended to injure Plaintiff, and was done with conscious disregard of

   Plaintiff’s civil rights, entitling him to an award of exemplary and/or punitive damages.

                            Count V: Retaliation in Violation of the FCRA

          79.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

   stated in Paragraphs 1-47 above.



                                                10
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 11 of 12 PageID 11




          80.     Plaintiff engaged in protected activity under the FCRA.

          81.     Defendant engaged in intentional retaliation against Plaintiff for his

   participation in protected activity.

          82.     Defendant’s conduct violated the FCRA.

          83.     Defendant’s discriminatory conduct, in violation of the FCRA, has caused

   Plaintiff to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

          84.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

   distress, entitling him to compensatory damages.

          85.     Defendant has engaged in discriminatory practices with malice and reckless

   indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive

   damages.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, requests this Honorable Court:

          a)      Enter judgment requiring Defendant to pay back wages and back benefits

   found to be due and owing at the time of trial, front-pay, compensatory damages, including

   emotional distress damages, in an amount to be proved at trial, punitive damages, and

   prejudgment interest thereon;

          b)      Granting Plaintiff costs and an award of reasonable attorneys’ fees

   (including expert fees); and

          c)      Award any other and further relief as this Court deems just and proper.


                                          JURY DEMAND

          Plaintiff hereby requests a trial by jury on all triable issues herein.


                                                 11
Case 6:20-cv-00778-WWB-EJK Document 1 Filed 05/05/20 Page 12 of 12 PageID 12




                                      Respectfully Submitted:
                                      /s/ Gary Martoccio
                                      Gary Martoccio
                                      Florida Bar No. 99040
                                      Lisa Scheibly
                                      Florida Bar No. 1010110
                                      Spielberger Law Group
                                      4890 W. Kennedy Blvd., Suite 950
                                      Tampa, Florida 33609
                                      T: (800) 965-1570
                                      F: (866) 580-7499
                                      gary.martoccio@spielbergerlawgroup.com
                                      lisa.scheibly@spielbergerlawgroup.com

                                      Counsel for Plaintiff




                                     12
